DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-2 and 5-11 drawn to a case where light is incident from one end face side of the plurality of optical transmission regions and transmitted toward another end face side, a M2 value of emitted light is 1.7 or more.
Group II, claim 3, drawn to when the light output from the another end face side is received by a light receiving element and converted into an electric signal, a maximum noise power density in a low frequency region of a noise spectrum of the electric signal is less than -108 dBm/Hz.
Group III, claim 4, drawn to a core region of the plurality of the optical transmission regions is formed of a core material with microscopic inhomogeneous correlation length of 100 angstroms or more, and satisfies a single mode condition at a predetermined wavelength.
Group IV, claim(s) 12-21, drawn to a step of extruding the supplied core material, clad material, and coating material integrally and in a sheet shape to form a main surface in the predetermined direction.
This application contains claims directed to more than one species of the generic invention of Group IV. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species (a), claims 12-14 comprising the feature of a case where light is incident from end face side of any one of the plurality of optical transmission regions and then the light is transmitted toward another end face side, a M2 value of the emitted light of 1.7 or more.
Species (b), claims 12 and 15 comprising the feature of when the light output from the another end face side is received by a light receiving element and converted into an electric signal, a maximum noise power density in a low frequency region of a noise spectrum of the electric signal is less than -108 dBm/Hz.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 12.  Claims 16-21 are considered patentably indistinct from claims 12-15 and will be examined with the elected species of Group IV. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature common to the independent claims of Groups I-IV is a sheet-like coated portion formed of plastic; and a plurality of optical transmission regions, provided inside the coated portion to extend along an extending direction of the coated portion, having a core region formed of plastic, and a clad region formed of plastic and surrounding an outer periphery of the core region, wherein the plurality of optical transmission regions are arranged in a row substantially parallel to each other along a main surface of the coated portion. 
However, this feature cannot be considered a special technical feature in view of Japanese Patent Publication No. 2007-101924 A to Isachi et al. (hereinafter “Isachi”), cited by applicant in the Information Disclosure Statement filed 09/11/2020.  Isachi discloses a sheet-like coated portion (Fig. 1, 12) formed of plastic; and a plurality of optical transmission regions (11/ 20), provided inside the coated portion (12) to extend along an extending direction of the coated portion, having a core region (Figure 2, 21) formed of plastic, and a clad region (22) formed of plastic and surrounding an outer periphery of the core region (21), wherein the plurality of optical transmission regions (11/20) are arranged in a row substantially parallel to each other along a main surface of the coated portion (12).  See the English translation of Isachi for further details.. 
Thus, the independent claims lack unity a posteriori. See also MPEP § 1850. 

In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        


or
October 20, 2021